DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed December 27, 2020.     Claims 1-20 are pending.  

 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  
Claims 1-4,7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (4,819,112).
Re-claim 1, Iwata teaches (at Fig 1, 2a-2f; col 1, line 5 to col 6, line 54; Figs 3f; col 1, line 15-62) a semiconductor device structure, comprising: a substrate 1 (Fig 1); a first conductive structure (Fig 1, the first conductive structure 7 which is located under the conductor coil 9) formed over the substrate; a bottom magnetic layer 5b,5a (col 5, lines 5-43; col 6, lines 1-10) formed over the substrate, wherein the bottom magnetic layer 5b,5a is apart from the first conductive structure; a second conductive structure 7 formed over the bottom magnetic layer 5b,5a; a first insulating layer 8 (Figs 1,2e; col 6, lines 11-30) formed  over a sidewall surface of the first conductive structure (Figs 1,2e, the first conductive structure 7 which is located under the conductor coil 9); and a second insulating layer 12,10 (Figs 1,2e-2f; col 6, lines 11-40) formed over the first insulating layer, wherein the second insulating layer has a stair-shaped structure (as shown in Fig 1), wherein the first insulating layer 8 has a portion in direct contact .

Claims 9-12,16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanazono (3,891,995).
Re-claim 9, Hanazono teaches (at Figs 3,2,4; cols 1-9) a semiconductor device structure, comprising: a substrate; a first conductive structure (4 in Fig 3; 15-2, Fig 3; or 15-3, Fig 4; col 7, lines 1-38; col 6, lines 47-67 to col 7) formed over a first region of the substrate 1; a bottom magnetic layer 2 (Fig 3, col 6, lines 47-67) formed over a second region of the substrate; a second conductive structure (10, 4-1, or 15-1 in Figs 3,2; col 7, lines 1-38)  formed over the bottom magnetic layer; a first insulating layer (7 in Fig 3,2; or 26 in Fig 3; col 6, lines  60 to col 7) formed over the first conductive structure and the second conductive structure, wherein the first insulating layer 7 comprises a first portion over the first conductive structure and a second portion formed over the second conductive structure, and the first portion and the second portion are discrete (Fig 3); a second insulating layer 12 (or 26; Figs 3,2) formed over the first insulating layer, wherein the second insulating layer comprises a first portion over the first conductive structure 4,15-2,15-3) and a second portion formed over the second conductive structure 10,4-
Re-claim 16, Hanazono teaches (at Figs 3,2,4; cols 1-9) a semiconductor device structure, comprising:  forming a first conductive structure (15-2, Fig 3; 15-3, Fig 4; col 7, lines 1-38; col 6, lines 47-67 to col 7) over a first region of a substrate 1; forming a bottom magnetic layer 2 (Fig 3, col 6, lines 47-67) over a second region of the substrate 1, wherein a top surface of the first conductive structure 15-2,15-3 is higher than a top surface of the bottom magnetic layer 2 (Fig 3); forming a second conductive structure (15-1 in Figs 3,2; col 7, lines 1-38) over the bottom magnetic layer; forming a first insulating layer 26 (Fig 3,2,4; col 7, lines 1-38; col 6, lines  60 to col 7) over the first conductive structure and a second conductive structure; and forming a second insulating layer 27 (Figs 3,2,4; col 7, lines 1-38) over the first insulating layer, wherein the second insulating has a stair-shaped structure.  Re-claim 17, further comprising: forming a passivation layer 29 (Figs 3,2,4; col 7, lines 1-38) over the second insulating layer; and forming a conductive connector structure (10-2 in Fig 3; 22,24 in Fig 4; col 7, lines 25-38) in the passivation layer, wherein the conductive connector structure 10-2 is formed over the first conductive structure and is electrically connected to the first conductive structure (Figs 4,3).  Re-claim 18, further comprising: forming a top magnetic layer 32 (Figs 3,2; col 7, lines 34-38) over the second region of the substrate, wherein the second conductive structure 15-1 is surrounded by the bottom magnetic layer 2 and the top magnetic layer 32 (Fig 3).  Re-claim 19, further comprising: forming a first dielectric layer 3 (Figs 3,2; col 6, lines 50-67) over the bottom .

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (2008/0157910).
	Re-claim 16, Park teaches (at Figs 3H,2,3A-3H; paragraphs 14-35) a method for forming a semiconductor device structure, comprising: forming a first conductive structure 308 (Fig 3H,2; para 31-32) over a first region of a substrate 300; forming a bottom magnetic layer 304 (Fig 3H,2,3A; para 18-19 to 35) over a second region of the substrate; forming a second conductive structure 309,310 (Figs 3H,3E; para 31) over the bottom magnetic layer; forming a first insulating layer 311 (Fig 3E,3H, para 31-32) over the first conductive structure 308 and a second conductive structure 309,310; and forming a second insulating layer 316 (Fig 3H, para 34,18) over the first insulating layer 311, wherein the second insulating layer 316 has a stair-shaped structure (as shown in Fig 3H, located over the conductive structure 308 and the insulating layer 311).  Re-claim 17, further comprising: forming a passivation layer 317 (Fig 3H; para 34) over the second insulating layer 316; and forming a conductive connector structure 315A,315B,314 (Fig 3H, para 34) in the passivation layer, wherein the conductive connector structure is formed over the first conductive structure 308 and is electrically connected to the first conductive structure.  Re-claim 18, further comprising: forming a top magnetic layer 313 (Figs 3H,3G; para 33-34) over the second region of the substrate, wherein the second conductive structure 309,310 is surrounded by the bottom magnetic layer 304 and the top magnetic layer 313 (Figs 3G,3H).  Re-claim 19, further comprising: forming a first dielectric layer 305 (Fig 3H,3C; para 29-30) over the bottom magnetic layer 304, wherein the second conductive structure 309,310 is insulated from the bottom magnetic layer 304 by the first dielectric layer 305. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-4,8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazono (3,891,995) taken with Ishiwata (2001/0053045) and Sullivan (2016/0149122).
Re-claim 1, Hanazono teaches (at Figs 3,2; cols 1-9) a semiconductor device structure, comprising: a substrate; a first conductive structure 4 (Fig 3; col 6, lines 47-67 to col 7) formed over the substrate 1; a bottom magnetic layer 2 (Fig 3, col 6, lines 47-67) formed over the substrate, wherein the bottom magnetic layer 2 is apart from the first conductive structure 4; a second conductive structure 10,4-1 (Figs 3,2; col 7, lines 1-38) formed over the bottom magnetic layer; a first insulating layer 7 (Fig 3,2; col 6, lines  60 to col 7) formed over a sidewall surface of the first conductive structure 4 (Fig 3); and a second insulating layer 12 (or 26; Figs 3,2) formed over the first insulating layer 7, wherein the second insulating layer 12,26 has a stair-shaped structure, wherein the first insulating layer has a portion in direct contact with a top surface of the second conductive structure 10,4-1 (Figs 3,2) and over a top surface of the bottom magnetic layer 2 (Figs 3,2).  Re-claim 2, further comprising: a first dielectric layer 3 (Figs 3,2; col 6, lines 50-67) formed over the bottom magnetic layer 2, wherein the second conductive structure 10,4-1 is insulated from the bottom magnetic layer 2 by the first dielectric layer 3 (Figs 3,2).  Re-claim 3, further comprising: a top magnetic layer 32 (Figs 3,2; col 7, lines 34-38) formed over the second conductive structure 10 and the second insulating layer 12,26, wherein the second conductive structure 10,4-1 is surrounded by the bottom magnetic layer 2 and the top magnetic layer 32 (Fig 3).  Re-claim 4, further comprising: a second dielectric layer 26 (or 29; Fig 3; col 7, lines 1-38) formed over the second insulating layer 12 (or 26; Fig 3; lines 1-38) wherein the second dielectric layer  26 (or 29) is between the second insulating layer 12 (or 26) and the top magnetic layer 32.  Re-claim 8, further comprising: a conductive connector structure 10-2 (Fig 3; col 7, lines 25-38) formed over the first conductive structure 4 and in the second 
Re-claim 1: Hanazono already teaches wherein the first insulating layer 7 having a portion in direct contact with a top surface of the second conductive structure 10,4-1 (Fig 3) over a top surface of the bottom magnetic layer 2, 
Re-claim 1: Hanazono just lacks having the first insulating layer having a portion in direct contact with a top surface of the bottom magnetic layer.
	However, Ishiwata teach (at Figs 1,3-6; abstract and paragraphs 111-243) the semiconductor device structure, wherein the first insulating layer 10  (Figs 1,3, para 111-115) has a portion in direct contact with a top surface of the second conductive structure 6 (at W2 as shown in Figs 1,3,5), and wherein the first insulating layer 10 (Figs 1,3, para 111-115) has a portion in direct contact with a top surface of the bottom magnetic layer 6 (Figs 1,3).  Sullivan teaches (at Figs 9,11,7; paragraphs 37-44) the semiconductor device structure, wherein the first insulating layer 802 (Figs 9, 41-42) has a portion in direct contact with a top surface of the second conductive structure 602 (Figs 9,11,7; para 40), and wherein the first insulating layer 802 has a sidewall portion in direct contact with a top surface of the bottom magnetic layer 202 (para 39-42, Figs 5-9,11), wherein the sidewall portion has an angle to facilitate subsequent deposition of the top magnetic layer.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device structure of Hanazono by providing the first insulating layer having the portion in direct contact with a top surface of the second conductive structure and over a top surface of the bottom magnetic layer, as taught by Ishiwata and Sullivan.  This is because of the desirability to obtain high saturation magnetization characteristic, to suppress a fluctuation in reproduction characteristic, and to facilitate subsequent deposition of the top magnetic layer, thereby improving the performance of the semiconductor device structure.  
 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazono (3,891,995) taken with Koyanagi (5,065,270) and  Schrom (2008/0238602).

Re-claim 9, as applied above, Hanazono already teaches wherein the top magnetic layer 32 (Figs 3,2; col 7, lines 34-38) is formed on the second insulating layer 12 (or 26; Figs 3,2), wherein an outer sidewall of the top magnetic layer 32 is away from an outer sidewall of the bottom magnetic layer, in vertical direction.
Re-claim 9, apparently, Hanazono lacks wherein an outer sidewall of the top magnetic layer is away from an outer sidewall of the bottom magnetic layer, in lateral direction.

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device structure of Hanazono by providing the outer sidewall of the top magnetic layer 32 away from an outer sidewall of the bottom magnetic layer and extending away in lateral direction, as taught by Koyanagi and Schrom.  This is because of the desirability to provide the semiconductor device structure comprising such top magnetic layer and bottom magnetic layer so that high inductance can be attained, thereby improving the performance of the semiconductor device structure.  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over EITHER Hanazono (3,891,995) as applied to claims 9-12,16-20 above OR Hanazono (3,891,995) taken with Koyanagi (5,065,270) and  Schrom (2008/0238602), as applied to claims 9-12 above, and further in view of Gardner (2008/0003760).
Hanazono teaches (at Figs 3,2; cols 1-9) the semiconductor device structure, as applied to claims 9-12,16-20 above.  Hanazono, Koyanagi Schrom teaches the semiconductor device structure, as applied to claims 9-12 above.  Re-claim 13, Hanazono teaches wherein a sidewall of the second insulating layer 26 (as shown in Figs 3 and 2) comprises a bottom portion and a top portion, the bottom portion has a first height, the first conductive structure has a second height as to provide a ratio of the first height to the second height; Re-claim 14,  wherein there is an interface between the first insulating layer 7 in Fig 3 (or 12 in Fig 3) and the second insulating layer 12 in Fig 3 (or 26 in Fig 3), and the interface has a stair shape (Figs 3,2); and  Re-claim 15, 
Re-claim 13, as described above, Hanazono already teaches a ratio of the first height of the bottom portion of the second insulating layer to the second height of the first conductive structure, but lacks mentioning the ratio from about 1/3 to about 1/2.
However, Gardner teaches (at Fig 9,7; para 39,38)  the insulating layer 660 having a stair-shaped structure 910, wherein a sidewall of the insulating layer 660 (as shown in Fig 9) comprises a bottom portion and a top portion, the bottom portion has a first height, the conductive structure 650 has a second height, wherein a ratio of the first height to the second height as shown in Figure 9 is about 1/3.3  (as shown in Figs 7 and 9 and paragraph 7, the bottom portion of the insulating layer 660 appears to have a thickness of about 1.5 micron, and the conductive structure has a thickness of about 5 micron).  Hanazono teaches (at Fig 3,2; lines 3-48) wherein a sidewall of the second insulating layer 26 (as shown in Figs 3 and 2) comprises a bottom portion and a top portion, the bottom portion has a first height of about 1 micron (col 9, lines 15-17), the first conductive structure has a second height of about 3 microns to 6 microns (col 9, lines 45-49) so that a ratio of the first height to the second height is up to 1/3.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to form the semiconductor device structure by selecting the portion of the prior art's range of ratio  of the first height to the second height, as taught by Gardner and Hanazono, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (2008/0157910) taken with Sasaki (6,631,550).
Park teaches (at Figs 3H,2,3A-3H; paragraphs 14-35) the semiconductor device structure, as applied to claims 16-19  above.
Re-claim 20: as applied previously, Park already teaches (at Fig 3H) the first insulating layer 311 formed over the second conductive structure 309,110 (Fig 3H), but, Re-claim 20, lacks forming a second dielectric layer over the second insulating layer formed over the first insulating layer, wherein the second dielectric layer is between the second insulating layer and the top magnetic layer.
However, Sasaki teaches (at Fig 6A,4A-4B; col 10, line 6 to col 11, line 62; cols 5-6) the semiconductor device comprising the first insulating layer 60 formed over the second conductive structure 59 (Fig 4A-6A); and forming a second dielectric layer 61b (col 10, lines 41-51; Fis 4A-6A) over the second insulating layer 61a (col 10, lines 6-18; Figs 4A-6A) formed over the first insulating layer 60, wherein the second dielectric layer 61b is between the second insulating layer 61a and the top magnetic layer 67 (Fig 6A; col 11, lines 15-62).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device structure of Park by forming a second dielectric layer over the second insulating layer formed over the first insulating layer, wherein the second dielectric layer is between the second insulating layer and the top magnetic layer, as taught by Sasaki.  This is because of the desirability to additionally employing the second dielectric layer and the second insulating layer for further shielding the top magnetic layer from the second conductive structure, thereby improving the reliability and performance of the semiconductor device.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanazono (3,891,995), Ishiwata (2001/0053045) and Sullivan (2016/0149122), as applied to claims 1-4,8 above, and further of  Wang (9,406,632).
Hanazono, Ishiwata and Sullivan teach the semiconductor device structure, as applied to claims 1-4,8 above and fully repeated herein.

However, Wang teaches (at col 4, lines 1-8; col 1) wherein the second insulating layer 22 is made of polybenzoxazole (PBO), benzocyclobutene (BCB), or polyimides (PI). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the semiconductor device structure comprising the second insulating layer of Hanazono by employing the second insulating layer made of polybenzoxazole (PBO), benzocyclobutene (BCB), or polyimides (PI), as taught by Wang, because these insulating  materials are alternative and art recognized equivalent insulating materials for forming the second insulating layer and used to as a passivation layer, wherein these organic insulating layers are low-k dielectric constant, thereby improving the capacitance.   


Claims 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazono (3,891,995), Ishiwata (2001/0053045) and Sullivan (2016/0149122), as applied to claims 1-4,8 above, and further of  Gardner (2008/0003760).
Hanazono, Ishiwata and Sullivan teach the semiconductor device structure, as applied to claims 1-4,8 above and fully repeated herein; re-claim 5, Hanazono teaches wherein a sidewall of the second insulating layer 12 or 26 (as shown in Figs 3 and 2) comprises a bottom portion and a top portion, the bottom portion has a first height, the first conductive structure 4 has a second height as to provide a ratio of the first height to the second height; and Re-claim 6, wherein the bottom portion of the second insulating layer 12 or 26 (Fig 3) has a substantially planar top surface.  
Re-claim 5, as described above, Hanazono already teaches a ratio of the first height of the bottom portion of the second insulating layer to the second height of the first conductive structure, but lacks mentioning the ratio from about 1/3 to about 1/2.
However, Gardner teaches (at Fig 9,7; para 39,38)  the insulating layer 660 having a stair-shaped structure 910, wherein a sidewall of the insulating layer 660 (as shown in Fig 9) comprises a bottom portion and a top portion, the bottom portion has a first height, the 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to provide the semiconductor device structure of Hanazono by selecting the portion of the prior art's range of ratio  of the first height to the second height, as taught by Gardner and Hanazono, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).

Claims 5,6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (4,819,112) taken with Gardner (2008/0003760) and Hanazono (3,891,995).
Iwata teaches the semiconductor device structure, as applied to claims 1-4,7-8 above and fully repeated herein; re-claim 5, Awata teaches wherein a sidewall of the second insulating layer 12 (as shown in Fig 1) comprises a bottom portion and a top portion, the bottom portion has a first height, the first conductive structure (Fig 1, the first conductive structure 7 which is located under the conductor coil 9) has a second height as to provide a ratio of the first height to the second height; and Re-claim 6, wherein the bottom portion of the second insulating layer 12 (Fig 1) has a substantially planar top surface.  

However, Gardner teaches (at Fig 9,7; para 39,38)  the insulating layer 660 having a stair-shaped structure 910, wherein a sidewall of the insulating layer 660 (as shown in Fig 9) comprises a bottom portion and a top portion, the bottom portion has a first height, the conductive structure 650 has a second height, wherein a ratio of the first height to the second height as shown in Figure 9 is about 1/3.3  (as shown in Figs 7 and 9 and paragraph 7, the bottom portion of the insulating layer 660 appears to have a thickness of about 1.5 micron, and the conductive structure has a thickness of about 5 micron).  Hanazono teaches (at Fig 3,2; lines 3-48) wherein a sidewall of the second insulating layer 12 or 26 (as shown in Figs 3 and 2) comprises a bottom portion and a top portion, the bottom portion has a first height of about 1 micron (col 9, lines 15-17), the first conductive structure 4 has a second height of about 3 microns to 6 microns (col 9, lines 45-49) so that a ratio of the first height to the second height is up to 1/3.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to provide the semiconductor device structure of Iwata by selecting the portion of the prior art's range of ratio  of the first height to the second height, as taught by Gardner and Hanazono, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Response to Amendment  
Applicant's Amendment filed December 27, 2020 and remarks thereof with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection
*****************
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				*****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822